Name: Commission Regulation (EEC) No 3925/87 of 22 December 1987 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 29 . 12. 87No L 369/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3925/87 of 22 December 1987 amending Regulation (EEC) No 643/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal should be made, in order to" ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those' products and for their adjustment to seasonal variations in Portuguese production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants ; Whereas it is appropriate to employ the technical adjuste ­ ments made necessary by the entry into force of the combined nomenclature on 1 January 1988 ; Whereas the measures provided for in this Regulation are (in accordance with the opinion of the Management Committee for Live Plants), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) and (2) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (4) as last amended by Regulation (EEC) No 2159/87 (*) lays down detailed rules for the application of the supplemen ­ tary trade mechanism ; Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (*), as last amended by Regulation (EEC) No 3480/87 (*), fixes in particular the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floricultural products falling within headings 06.02, 06.03 and 06.04 of the Common Customs Tariff for the period 1 January to 31 December 1987 ; Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening up of the market ; whereas, to that end, the target ceilings for orna ­ mental plants, roses, carnations and asparagus plumosus and those for rose bushes should be increased by 20 % for 1987 ; Whereas, in view of experience gained during the first year of application of those arrangements, provision HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 643/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1988 shall be as set out in the Annex hereto .' 2 . Article 1 (3) is replaced by the following : 'For roses (CN codes 0603 10 11 and 0603 10 51 ) and carnations (CN codes 0603 10 13 and 0603 10 53) the target ceilings are subdivided as indicated in the Annex.' 3 . Article 3 (2) is replaced by the following : The amount of the security is hereby fixed at 1 ECU/100 kg for ornamental plants (CN codes 0602 99 91 and 0603 99 99), and Asparagus plumosue (CN code ex 0604 91 90) and at 0,30 ECU/1000 units for roses (CN code 0602 40 90) and also for roses (CN coded 0603 10 11 and 0603 10 51 ) and carnations (CN codes 0603 10 13 and 0603 10 53).' 4. The 4. The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1988 . (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . (3) OJ No L 367, 31 . 12 . 1985, p. 7 . (") OJ No L 57, 1 . 3 . 1986, p. 1 . Is) OJ No L 202, 23 . 7 . 1987, p. 30. ( «) OJ No L 60, 1 . 3 . 1986, p. 39 . n OJ No L 324, 20 . 11 . 1987, p. 39. 29 . 12. 87 Official Journal of the European Communities No L 369/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President No L 369/28 Official Journal of the European Communities 29 . 12. 87 ANNEX ANNEX Target ceilings for the period 1 January to 31 December 1988 as provided for in the third subpa ­ ragraph of Article 251 Target ceiling . CN codes Description units tonnes 0602 40 90 0602 99 91 and 0602 99 99 0603 10 11 and 0603 10 51 0603 10 13 and 0603 10 53 0603 10 11 0603 10 13 ex 0604 91 90 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : ex D. Other :  Roses  Ornamental plants target ceiling : total of which from 1 January to 30 June from 1 July to 31 December Cut flowers and flower buds of a kind suitable for bouquet or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : target ceiling : total  Roses  Carnations of which ex I. from 1 June to 31 October  Roses  Carnations Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise, prepared, excluding the cutflowers and flower buds falling within heading 0603 : ex B. Other :  Asparagus (Asparagus plumosus) 270 700 423 360 4 393 440 140 000 1 464 000 482,0 220,0 242,0 1,3 '